Charles S. Burdell: -- may I give Justice Black the page number that he asked me about, the quotation about, “We know exactly what you were trying to do and no person in this room believes you,” that's at page 436 of the record.
Earl Warren: Mr. Kennedy, you may proceed.
James E. Kennedy: The complete answer to the problems involved in this case is found in the examination of the voir dire examination, the empanelment of the trial jury. That jury was very carefully questioned by the court and counsel for both sides and each of the jurors that finally served on that jury had no continuance, no preconceived disposition for the defendant in this case. And we're able to act impartially and all parties accepted those jurors. None of those were challenged for cause. Now, petitioner's position in here is that --
John M. Harlan II: Is that (Inaudible)?
James E. Kennedy: None. With the exemption that prior to even commencing the empanelment, challenge for cause interposed towards the panel in general, just everybody in general, but then the jurors were called. They were examined, some excused for various reasons and the 12 that finally sat and heard the case, none of those were challenged for cause. They were all accepted by the court and both parties. Now, petitioner had claims that the publicity from these --
Felix Frankfurter: You mean, that's the final answer?
James E. Kennedy: Yes, I do.
Felix Frankfurter: I infer from that that you think because the petit jury was fairly selected unassailable in its competence and that the trial was not subject to a constitutional attack. That is of the final answer to your advice in the selection of the grand jury.
James E. Kennedy: I do (Voice Overlap) --
Felix Frankfurter: Is that your proposition?
James E. Kennedy: Yes, that's my proposition.
Felix Frankfurter: So what do you do with the series of cases going back 75 to 80 years beginning with Neal against Delaware, 103 U.S. which says that if a grand jury is selected in disregard of a fair and appropriate selection of colored members of the community, that vitiates the grand jury indictment?
James E. Kennedy: I think the answer there is that the objection to exclusion because of race is state action which is a direct violation of a mandate of the Constitution. Any state action taken in -- discrimination based on race is just void from the start as to it --
Felix Frankfurter: Then you think a -- do you think a claim under due process that a grand jury must be a fair-minded body and not be hell-bent on indicting, I'm assuming -- I'm not suggesting that's this case. There is – does this raise a constitutional question?
James E. Kennedy: I'm not sure I understand your question. You're saying --
Felix Frankfurter: I'm assuming that a grand jury must be disinterested and not on indictment propelled unfair minded body, I'm starting with that as the starting point.
James E. Kennedy: Starting with that premise.
Felix Frankfurter: With that premise. Well, that's the premise of -- after all; the Constitution doesn't say a grand jury must have a fair proportion of colored citizens, it doesn't say that at all.
James E. Kennedy: No, but it says that states cannot discriminate against person because of race.
Felix Frankfurter: And it also says that states can't try people without due process of law.
James E. Kennedy: Yes, it does.
Felix Frankfurter: And due process of law is a great big concept filled in by a lot of notions of what does or does not constitute fundamental unfairness.
James E. Kennedy: I agree with that --
Felix Frankfurter: Now --
James E. Kennedy: -- proposition of law. It does not apply in this case.
Felix Frankfurter: Well, that -- you mean the facts don't substantiate them.
James E. Kennedy: No, they don't.
Felix Frankfurter: But the fact that it does go to your complete answer because as I understand you said this is a complete answer to say that the petty jury was fairly selected.
James E. Kennedy: Yes, in this case.
Felix Frankfurter: And if that's no more of a complete answer in one case than in the other so far as I can see. Mr. Justice Jackson would -- I must -- I'm bothered to say with a great deal of course thought that all -- all those cases were wrong. I don't understand that argument getting with me or not in the brief. But if you start with those cases, I do not see the answer that you've just made in a situation in which -- starting with an assumption that the grand jury was biased in the -- selected so that there couldn't be a fair judgment by it which to me may well be fall under due process. How is that any different from a biased grand jury before colored citizens on it, although no objection is taken to the petit jury and no claim is made that the petit jury trial was unfair?
James E. Kennedy: Well, the cases in which a -- state courts have been reversed because of racial discrimination including the jury panels, the grand jury panels, but that is state action which is void. If it discriminates, it's based on irrelevant invidious criteria in selecting jurors on which you're going to accuse. Now, when you get to that problem of, is this person accused by a biased body or not, there is no such protection in the State of Washington.
Felix Frankfurter: There is a protection in the federal constitution of due process and the claim that you must support is that it is -- that a biased -- a concededly -- for purposes of this argument, the (Inaudible) that a concededly biased prejudiced propelled grand jury is unrelated to the requirement of due process, you must say that.
James E. Kennedy: Well I'm -- I refer the court to the decisions of this Court which have held that illegal action of state officers prior to trial are relevant under due process and equal protection question only if that action affects the trial on the merits. Now, the only exception I'm able to find or that I find in the briefs here is this question of racial discrimination.
Felix Frankfurter: But, I don't think you can sustain that proposition you've just enunciated in your recent petitions to this Court.
James E. Kennedy: Well, then I'll proceed and try to sustain the proposition that this trial jury was fair and then I can proceed and perhaps answer the rest of the questions.
John M. Harlan II: Could I ask you one question, (Inaudible) do you happen to know whether (Inaudible)?
James E. Kennedy: I'm not aware of that. I don't know and I don't think it would be a material anyhow because I think that particular indictment would be invalid. Now, that brings up Mr. Justice Jackson's dissent in I think it was the Cassell against Texas case. Now in that case, I believe that was the only case where the grand jury was selected from a discriminated body but the petit jury, Negroes were not excluded from it and Mr. Justice Jackson dissented quite strongly on the basis that it could have made no difference in the trial itself and --
John M. Harlan II: May I take just one (Inaudible). Do you know what the issues (Inaudible)?
James E. Kennedy: I'm unable to find any. I find the one --
John M. Harlan II: The lower courts have indicated otherwise.
James E. Kennedy: Yes. The district courts have indicated it is not necessary.
John M. Harlan II: (Inaudible)
James E. Kennedy: There is one case I cited in my brief where I pointed out that it's not clear whether federal grand juries have to be unbiased and there's some indication by one fairly recent decision of this Court, possibly this Court would inquire into that question if there was an objection made that the federal grand jury was unbiased, but it's never been decided here as the federal grand juries that district courts hold, I'd find then it hold to the contrary.
Felix Frankfurter: We wasted a lot of time in discussing whether all of hearsay evidence is sufficient to justify an indictment if what you say is so. I can't imagine a clearer case of -- if bias is immaterial, I mean if -- what I call an indictment for a fair grand jury. That's -- doesn't depend on due process, then what difference does it make. Why should we inquire to what's before the grand jury?
James E. Kennedy: I think this Court inquires into that as an exercise of its supervisory powers over the federal courts and it does not reach the due process clause.
Felix Frankfurter: Does that go on McNabb?
James E. Kennedy: Pardon?
Felix Frankfurter: Does that decision go on McNabb that under McNabb, the -- they have control over what's decent and good apart from what's required?
James E. Kennedy: Yes, I think that's the distinction between the exercise of this Court's --
Felix Frankfurter: Well, I understand if it is supervisory jurisdiction but --
James E. Kennedy: Then it's a matter for the appropriate appellate court and it's not a federal constitutional question.
Felix Frankfurter: Well, I put it to you in what Justice Jackson out, I have great difficulty in seeing the difference between a constitutionally required protection such as the Fourteenth and Fifteenth Amendment and the generality of the Due Process Clause. I can see that you may not bring yourself within it and that's what you're going to show us. In fact, still bring even on the assumption that it is relevant, that which you're going to deal with, aren't you?
James E. Kennedy: Yes.
Felix Frankfurter: Alright.
Earl Warren: What is the law in Washington concerning the fairness of grand juries, the requirement of any court fairness of a grand jury?
James E. Kennedy: That is in the state of doubt. The Washington Court is unable to agree as to what the law is in Washington.
Earl Warren: Have there been any decision prior to this time that has enunciated it?
James E. Kennedy: No. There have been two, I believe, cited by petitioner where there has some dictum that indicates it is the policy of the court to see that fair and impartial jurors are selected. And that was -- the one of those as in both of them involved a court -- excused in the jury on it's on motion which was complained about and it was held that in it -- within the power of the court its inherent in its power and it's in keeping with the policy of the state to see that fair and impartial jurors are selected.
Earl Warren: I didn't hear that last. Would you talk a little louder please?
James E. Kennedy: I said it is based or in keeping with the policy of the state courts to see that fair and impartial grand jurors are selected. It was dicta. What its application is as to a voir dire examination is not clear, what is required in the way of voir dire grand jurors is not clear. The highest court of Washington is in direct disagreement that was the basis for the disagreement and this -- in the Washington State Court. On the -- all other matters raised by petitioner here as to the change of venue, continuance and the fairness of the trial there is no disagreement indicated by that court at all. The disagreement solely turned upon what that court believed should be their policy in regard to -- grand juries are selected.
Earl Warren: What do you do with the section of the code in Washington, 10.28.030 which appears as I'm reading it now from page 2 of petitioner's brief?
James E. Kennedy: Challenges to individual grand jurors may be made by such person for reason of want of qualification to sit as such juror.
Earl Warren: No, that isn't the one I --
James E. Kennedy: And when in the opinion of the court a state of mind exists in the juror such as would render him unable to act impartially and without prejudice.
Earl Warren: Yes.
James E. Kennedy: I think that that -- read with the other grand jury statutes reveals that this is a type of thing -- a basis why a private prosecutor who presents the bill to the grand jury to have somebody charged cannot deliberate. That's expressly forbidden by our statutes also, and I think this is to give a person -- this contemplates a person who is held -- who has a charge filed before a magistrate or elsewhere and he's held to answer and he says now, “This juror dislikes me extremely. He will bring an indictment anyhow. He is in the position of a private prosecutor seeking to get me indicted.” And that person then held to answer to interpose a challenge individually because it's based on the proposition that there might be some person on that body that -- is the attitude that stands in the position of a private prosecutor and he would return an indictment through hatred, envy or malice which is the jurors have to be sworn not to do.
Earl Warren: What difference would it make whether he was under arrest or whether he was out of jail? Why is it -- why is it you have one rule one way and another rule the other way?
James E. Kennedy: This is a protection I think -- for a person (Voice Overlap) --
Earl Warren: -- if a man who is in jail -- is man who is in jail under arrest entitled to a fair grand jury, an impartial grand jury, but a man who is out of jail is not?
James E. Kennedy: I don't think that that reaches what this statute prohibits. This -- I think a person who is out of jail also is protected from a private prosecutor deliberating on his indictment.
Earl Warren: Well, does this say anything about private prosecutors?
James E. Kennedy: No, it doesn't -- in that language, no.
Earl Warren: Well, where do you read that -- how do you read that into it?
James E. Kennedy: I read that by reading all of the statutes in context, the grand jury statutes, they're the --
Earl Warren: Your court has never said that though, has it?
James E. Kennedy: No, that's not decided.
Earl Warren: Very well.
James E. Kennedy: It's a matter yet to find out what do this mean.
Earl Warren: Very well, alright.
James E. Kennedy: Now, to get back to the trial jury, petitioner's position is that these -- the publicity from these McClellan hearings so infected the community that it was impossible to select fair jurors. Now, to support that contention, petitioner cites the -- there was several, quite a few, seven or eight or more that admitted when being examined on voir dire that they had prejudice which stemmed from the publicity arising from the McClellan hearings. But in contrast to that, there was at least 11 that indicated that publicity did not have such an effect. As to them, you have examples of individual people, have before the court, the Juror Cox.
Earl Warren: You're speaking of the grand jury now?
James E. Kennedy: No, I'm speaking of the trial jury.
Earl Warren: Of the trial jury.
James E. Kennedy: It was a Juror Cox at record page 70 who stated the opinions he heard in discussions about the McClellan hearings where jocular toward petitioner rather than showing any animosity. Juror Dagrine at the Record 78, had heard no hostile statements arising out of this. Juror Ryan at the Record 90 to 92, he had not read about this case and he had no prejudice against anyone taking the Fifth Amendment. The only thing he remembered about the McClellan hearings is that McClellan was mad at Beck for taking the Fifth Amendment. There was Juror Kraatz at the Record 102, he thought that Beck was perfectly right in taking the Fifth Amendment in the McClellan hearings. Juror Wallace at Record 126 couldn't recall seeing any hostile articles. Juror Eakin, at the Record 128 just had no particular interest in the case. Juror Hookichan, at Record 135 had heard both hostile and favorable opinions and thought it proper that he -- that the petitioner took the Fifth Amendment in this particular case, in the McClellan hearings. There was Juror Wood at the Record 145 to 146. He approved that some things that Beck had done and didn't approve of other things. Juror Arlington at the Record 149 was just never much interested in the case. Juror Hickline at the Record 267 had never had enough interest in the case to form an opinion. And Juror Hill at the Record 290 had just never paid much attention to the case. Now, these statements of these jurors would support the argument, that publicity from the Senate hearings just did not have such an inflammatory effect on the public. And further, to examine the jurors who were excused for prejudice would indicate that also. There were a number of them excused from prejudice arising out of the Senate hearings, but there were four who were excused for prejudice -- from other things. Juror Loot said at Record 63 thought he should be excused because of great labor relations between Boeing Airplane Company and the Teamster Union. Juror Brown at Record 168 to 169 stated he had prejudice towards Beck which arose over a period of years, but it was not from anything in the McClellan hearings, and he didn't think he could be impartial. There was Juror Myers at the Record 198 to 200. He said he was biased because of his business. He employs truck drivers who were Teamster Union members and there was Juror Sanderson at Record 207 who said he was biased dating back to 1943. Now, this illustrates of course all the more reason why the continuance not -- should not have been granted in this case. Dave Beck was a very prominent and a controversial figure. He was a labor leader. He admittedly had done a great deal toward securing many concessions, many benefits for the Teamsters. He actually stepped on a lot of toes particularly in the area of businessmen. Almost anything he did at anytime was news. There was just no probability or likelihood that any publicity about him would die down in the future. The proper thing to do in such a case is not to postpone this indefinitely or change the venue to another place equally exaggerated as it's called, but the thing to do is take the practical approach, find out if in fact a fair jury can be obtained and in this case, this record pretty conclusively shows that it was. Now, the petitioner argues that when there is too much publicity or a great deal of publicity, the jurors' answers cannot be relied on in this regard. Petitioner argues from cases containing similar language. Now, I think petitioner's argument misses the whole point of those cases. The most recent I believe from this Court is Irvin against Dowd in 366 U.S. reports I believe. In that case, I think it was over 90% of the jurors examined had a preconceived opinion as to guilt or innocence, but said they felt they could set that opinion aside and decide the case on the evidence produced in court and it was held that in the set of circumstances presented there that the jurors' answers that they could set aside their opinion could not be relied upon because they subconsciously would not be able to do so. That is entirely different from jurors who do not have an opinion, who have no bias and say they can act fairly and impartially. There was no basis whatsoever for saying you cannot rely on those jurors' answers. And also in regard to the voir dire examination, in the Irvin against Dowd case, it was -- the test was reiterated that just because the juror might have some preconceived opinion does not necessarily disqualify him, but to test is whether he can set that aside and decide the case on the merits. Now, in extreme circumstances when almost the entire panel is in such a position and that newspaper coverage is so inflammatory and so widespread, if you have all the jurors saying, I already have an opinion on the guilt, but I can set it aside then you can't rely on it. In this case though, we did in fact select 12 jurors who had no opinion and in effect in the examination here petitioner was even given two extra peremptory challenges. Juror Cox at Record 71 to 73, he stated in answer to questions by counsel that he had a general prejudice against the petitioner, but it would not affect his fairness in deciding this case. He was excused for cause. Now, under the test set out in Irvin against Dowd, he was an acceptable juror and one which counsel should perhaps exercise a peremptory challenge against, but he's not subject to being excused for cause. There was at -- Juror Hubbell at the Record 195 to 196 stated he hadn't formed a definite opinion. He was little doubtful about whether he had an opinion. He stated he was sure he could be fair and impartial in this case, but he could understand why Mr. Burdell would have doubt about him because he had heard a lot of publicity and a lot of things and a lot of questions asked and he was excused for cause and he said he was absolutely certain he could be fair and impartial in this case.
John M. Harlan II: Assuming that the -- that there is a constitutionally protected right to an impartial state grand jury, are you going to address yourself to what it is that --
James E. Kennedy: Yes.
John M. Harlan II: -- was violated in this instance?
James E. Kennedy: I'm just about to get to that. I have one more point to make here. So the examination, the voir dire examination pretty conclusively shows that the trial jurors were fair and impartial and had no preconceived opinion. Also, I believe it was the Handy case that set out the test that when this Court is asked to reverse a state court because of a prejudiced jurors that that must be shown to be a demonstrable reality and not a mere opportunity for prejudice. Now, I would submit that this record is scarcely sufficient to even show the opportunity for prejudice, looking at the newspaper coverage in this case. The indictment returned on July 12, in this case, didn't go to trial until December 2nd, it was almost five months, 10 days short to five months. Now, during that time, it was after indictment, after the McClellan hearings in regard the petitioner were all over there was not much publicity about him. The newspapers were amazingly objective and factual in reports. There was no editorializing. There was no attempt to try this case in the public prints, and almost the only publicity about this particular case was generated by petitioner himself in his various pretrial maneuvers which he necessarily had to make to protect his record, but still he is a public figure and anything of that sort he does is news. Still it wasn't particularly played up. It was simple report of matters of public record which the petitioner himself had made as matters of public record. Also, there was a considerable amount of publicity about the petitioner's activities in his union affairs, his membership campaign and news conferences he had in regard to these things. There was nothing inflammatory or prejudicial about those, but still again he is a prominent public figure any of these things he does is news, and they're going to be reported. There is no place in this entire record from the date of the indictment to the date of the trial is there even a hint of any attempt by the newspapers to try the case in print. There are no press releases or statements by the prosecuting officials.
Felix Frankfurter: You mean this particular charge, $1900? Is that what you mean? You just said there was no hint of trying the case in print. You mean --
James E. Kennedy: Yes.
Felix Frankfurter: -- the specific embezzlement charge of $1900?
James E. Kennedy: Yes and I even mean petitioner in general though specifically the $1900 charge, but there is a -- several places where rival union leaders would be denouncing back and that would be reported, not particularly prominently. There were hearings in regard to other persons connected with the Teamster Union which that are reported pretty prominently, but there was almost nothing on this. There was nothing at all.
Felix Frankfurter: But was there nothing on the -- on his appearances before the McClellan Committee in relation --
James E. Kennedy: I am unable to recall any after the indictment. The indictment was returned in July 12.
Felix Frankfurter: And the trial was in December.
James E. Kennedy: Yes and the last appearance as Mr. Burdell had told the court was on May 16 which was a couple of months before the indictment and the grand jury was empanelled on May 20. On about May 3rd, it was announced in the newspapers that at the request of the Washington State Bar Association that judges in King County had called the grand jury for the purpose of examining into these matters raised by the McClellan hearing. I think they specifically mentioned to investigate Brewster and Beck in regard to their activities in the Union.
Felix Frankfurter: Refresh my recollection, I don't mean to suggest that this is the Delaney case, I'm well aware of the fact that that federal case is sought, but what was the time relation in the Delaney case between the publicity that Delaney elicited from the press and the radio and the trial of Delaney.
James E. Kennedy: Well, Delaney had been indicted and thereafter the Senate commenced those -- the hearings, there was -- calling Delaney, I don't know -- I don't think they were calling Delaney as a witness but there were hearings about him.
Felix Frankfurter: Yes.
James E. Kennedy: And I think -- now my recollection is better than I think it was no more than a month or two, my recollection is a month but I could be wrong on that, after the hearings that the trial came up and as I recall, the Justice Department had asked the Senate Committee to avoid this subject just -- because of the fact that the trial was pending on the indictment and then he was very severely denounced in that hearing, the Senate hearing shortly prior to trial.
Felix Frankfurter: What was the time relation of the investing -- the publicized investigation into petitioner's income tax problems?
James E. Kennedy: I haven't got that well in mind. I think he was indicted.
Felix Frankfurter: Was this running along while the state prosecution was going on?
James E. Kennedy: My recollection, he was already indicted on the income tax matter when the grand jury was meeting. I think the indictment came out at sometime close in there.
Felix Frankfurter: How much publicity did that --
James E. Kennedy: Oh, there is -- that there is a second income tax indictment which came I think about halfway in between.
Felix Frankfurter: How much publicity was after that?
James E. Kennedy: I think it initially got a big headline on the front page and that was on the articles obtained upon that, and I don't think there's much after that at all or anything.
William J. Brennan, Jr.: Well, Mr. Kennedy, the motion, at least a motion for continuance apparently one also for change of venue was filed on October and Judge Douglas' disposition is dated October the 11th and as I read it, he doesn't base it on any finding that -- and atmosphere of prejudice and hostility was not then (Voice Overlap) but rather on the ground that the attitude towards the defendant within the King County will not be substantially different in May 1958 than it is at the present time --
James E. Kennedy: Well --
William J. Brennan, Jr.: -- will only be slightly different.
James E. Kennedy: I'd like to call the Court's attention to some local practice in King County.
William J. Brennan, Jr.: Well, I know but that -- this is what (Voice Overlap) --
James E. Kennedy: No, that's going to answer your question, I believe, if you'll permit me. There was a motion for I think that is not the order where he got the month's continuance for the time to prepare his defense, I believe also in that order.
William J. Brennan, Jr.: Is set for trial. This is the order which set it for trial on December 2nd, 195 -- it's at page 8 of the record.
James E. Kennedy: Yes. It's set at -- it granted him a continuance of a little over a month or something for a time to prepare defense and denied the motions for continuance on grounds of prejudice. That order was entered on October 11 and was argued prior thereto. The local practice in King County is that when a person moves for a permanent relief and some portion of it is granted that person prepares the order for signature in the light of language the court indicated by its oral ruling. Now, I think that language of course, I believe you'll find it presented by petitioner's counsel.
William J. Brennan, Jr.: Yes, it says though, defendant --
James E. Kennedy: And it's a -- that is a document that would've been prepared by them and I simply -- I think it's rather clear that the court simply wasn't going to quibble over the semantics in the order. But I don't think --
William J. Brennan, Jr.: I would suggest this is more than semantics. This at least is a recital that the courts agree that there was prejudice but putting the trial off for May wasn't going to change that anyway.
James E. Kennedy: Well, the specific ground for the motion was that the community prejudice would prevent the selection of a fair jury and that motion was heard and argued and denied. I think implicit in the denial is the court's finding that there is not sufficient community prejudice. I --
William J. Brennan, Jr.: What's that -- I am jesting that is not what he -- what's that paragraph?
James E. Kennedy: He clearly does not say that there was any prejudice existing. Now, petitioner would have you interpret in there that the case is so hopelessly prejudiced already that there's no sense in postponement, they might as well deny his rights now. I can't find words to answer that. I can't feature any court even in the race cases making such a decision. This motion was raised several times. There were three different judges that ruled on these different motions and each denied them. It was thoroughly argued on the basis of community prejudice and that the court was correct, I think it's fairly clearly shown by the voir dire examination. But even if the court had not made such a finding, the Washington rule of course is that if the lower court is correct for any reason, his order will be sustained even though he might not have recited the correct reasons. He might be wrong in the reasons he recited, but if his order is correct, that will still be sustained. Here, we have demonstrable proof that the order was correct because 12 jurors were accepted by both sides. They also said that they could be fair and impartial. Nobody challenged them.
Earl Warren: Mr. Kennedy, I don't quite understand what you said about their being not in between the time of indictment and the time of the trial. I'm looking at page 76 of the brief of the petitioner and it starts out this way, Seattle Times, July 12, that was the day of the indictment, jury indicts Beck and son on the ground of larceny accounts. The same day, Seattle Times says Kennedy hails jury for indictment, I presume that's another Kennedy.
James E. Kennedy: They are -- on the same date?
Earl Warren: That's another Kennedy that's not --
James E. Kennedy: Yes. That's --
Earl Warren: That's not you.
James E. Kennedy: We -- the only common ancestors that I'm aware of are in that of Neal.
Earl Warren: Yes. Yes, I'm [Attempt to Laughter] -- now, to go down the line here, Seattle Post-Intelligencer, August 20th, Probe told Beck, okayed phony units. Then on the 22nd of September, Seattle Post-Intelligencer, union corruption hit by Senator. On the 25th of September, the Seattle Times, Beck, Brewster had no intent to repay funds. October 1, Beck calls symbol of corruption, that's Seattle Times. Then in Seattle Times the same day, Hoffa-Beck deal hindered by two rivals. On the 10th of October, Hoffa election violated union rules and the Seattle Post-Intelligencer, October 23rd, jury told Beck carried money bag. On the 25th, two days later, Teamster asked one year to clean house. Then a couple of days later Probe told Sears, paid Beck's way to(Inaudible) and the next one, November 1, corruption astonishing, says Lenny and then it goes into the Beck Jr. affair. Now, how can you say that those are -- amount to nothing between the time of the indictment and the time of trial?
James E. Kennedy: I can say it this way. Few of these are large headlines as would be inferred by the way they're set out in the brief. A good part of them are the inside pages, they're small articles, several of them relate to the inter-union fights between the AFL-CIO and the Teamsters, the little inter-union squabble they're having. This is considerably more than a squabble, I guess. None of it relates to this charge, none of it is particularly inflammatory --
Earl Warren: But it's all corruption, corruption and misconduct on his part, isn't it? I don't say they seem standing alone, but I understood you to say there was nothing between --
James E. Kennedy: I said, nothing --
Earl Warren: -- the time of trial -- between the time of the indictment and the time of trial, and it seems to me this is a running fire of --
James E. Kennedy: There's nothing here that applies to this case or any attempt to try it.
Earl Warren: Well, that wasn't the case you were talking about. You're talking about his conduct generally and I understood you to say there was nothing.
James E. Kennedy: Well, if I did say that I was obviously mistaken. There was certainly, maybe still is. The point is this is out of -- I'll put an illustration of my brief, I've assigned 35 pages per day per paper as a nominal average that gives over 5000 pages of each paper much to glean these articles, many of which of an inside pages and only remotely relate to the matters at hand and some of them only remotely relate to Beck himself. Now, I think I pointed out in error is an exemption, there was a good deal of publicity during the trial of his son which occurred in November a couple of weeks before his trial commenced and it was a companion case on substantially identical charges that was embezzling money from car sales which (Voice Overlap) --
Earl Warren: This car sale?
James E. Kennedy: Well, it was different car sales but they're substantially identical and that again there was no editorializing. It was factual reporting and the petitioner's trial had been set for prior to his son's and at his request it was put over to afterwards. That was the request for time in which to prepare defense, and the court granted that because the court thought it was reasonable and granted it but it was the petitioner's action that set this after his son's trial rather than before it. And again, that was factual reporting limited to that particular case that -- on matters of public record; no surmise, no conjecture, no attempt to convict either one in the newspaper coverage locally at that time. I'd like to also point out to this Court that there is no sufficient showing in this record that the grand jurors were unbiased -- were biased. There is quite a bit of derogatory publicity surrounding these McClellan hearings and they were called as a direct result of that, I don't think it's disputed. To digress on that point for a moment that is an established mode of procedure in Washington. It is in fact that I'm aware of the only time the grand jury ever is called is for a specific purpose, either to investigate a public official who apparently is doing something wrong or to investigate a case of this sort with the normal procedures are not sufficient. The access to these books and things cannot be obtained, and it is solely used as a tool of the prosecution, as an investigatory aid and it's an accusatory and investigatory body, in no sense a trial body. And the specific reason it's called is just because it can secure these records and can get the evidence and they're always called for a specific purpose such as this one as this case was called. Now, the petitioner on one hand claims that the grand jurors should have been examined as to bias toward him on the other hand, he complains that there was a reference made to him and a charge to the grand jury. I submit that those positions are inconsistent. Also, in regard to this empanelment of the grand jury, petitioner complains about the charge because it referred to the Senate hearings and this grand jury was called for the specific purpose of investigating officers of the Teamster's Union in regard to misappropriation of funds. I failed to see how that can be prejudicial when a standard method of directing grand jury investigations in any situation is to present them with a bill charging somebody with a crime, actually claiming they did commit a crime and asking the grand jury to investigate that. It certainly is far more prejudicial than the method utilized here where the jurors were told at least twice, they are to inquire into these things and determine the truth or falsity of them. And they were sworn to present no person through hatred, envy or malice. There is no indication here that bias or prejudice took any part in bringing these indictments. I think it is not controlling of course at least a factor to be considered that the petitioner was convicted before the jury demonstrably fair on the evidence adduced by the grand jury. It was obtained by the grand jury. That was the basis for the conviction. It'd be hard to find that they did not have sufficient cause to indict when that very evidence is the evidence which convicted petitioner before a jury who was acceptable to both sides.
John M. Harlan II: (Inaudible)
James E. Kennedy: Well, I think that throughout the argument the briefs, all of this, it's -- the complaint is that we don't have a record of whatever is before the grand jury. We do have the proposition which is pointed out by the lower court and I think both sides that the evidence used here was only obtainable through grand jury proceedings. The petitioner has even made reference to the exhibits used to connect petitioner with the crime. We have these references in the excerpts from closing argument where he points out that Mr. Beck did appear before the grand jury, and he said he authorized the sale of the car, I believe that's in the record around about 310, but there's no dispute that that was the same evidence that I'm aware of in this entire proceeding. As a matter of fact, there is no claim that they did not have sufficient evidence to bring the indictment.
Earl Warren: -- are there no minutes of the grand jury in this case?
James E. Kennedy: None, I'm aware of.
Earl Warren: Where did they get the -- where did they get all those questions and the answers of the prosecutors that Mr. Burdell has told us about?
James E. Kennedy: That -- there was a reporter there who took down all that transpired, at least by statute are supposed to be kept secret at -- on motion of the petitioner, the Superior Court judge in King County had these things typed up because they were the basis that petitioner claimed he needed to inspect this to show that he was prejudiced in the grand jury proceedings. So the court had them typed up and said they'll be available for appeal. I don't feel there's any justification for letting them have it now just so you‘ll have every opportunity to protect yourself that the law can allow, he typed them up and had them preserved so that they'll be available to bring up on appeal.
Earl Warren: I see. They weren't used at the trial then?
James E. Kennedy: No. The only extent to which the grand jury proceedings we used in the trial was, I believe, now I'm taking this from petitioner's brief and that's the only one I'm aware of. One of the prosecutors was brought in to testify as to things that the petitioner had set in the grand jury proceedings on the basis of their admissions of him, and I think in that regard, and Mr. Burdell could correct me if I'm wrong, I believe that the court following I think the federal rule in these matters had that testimony also made available to the court to see if there are any matters where there are inconsistencies, so it would be available for cross-examination if the discrepancies indicated would be necessarily. I don't know if it was made available or not, part of it was made available to (Voice Overlap) --
Earl Warren: In other words, the -- at the trial they permitted the -- one of the prosecutors the chief prosecutor to come in and testify to what had occurred at the grand jury room?
James E. Kennedy: He testified to some admissions by petitioner. I don't think anything else would be admissible under rules of evidence, but admissions by the petitioner in regard to the issues would be admissible of course.
Earl Warren: Is that in lieu of the transcript for the proceedings?
James E. Kennedy: Well, yes. I'm not so sure the transcript itself would be admissible though they would have to be identified, but this was just testifying to admissions he made, testifying from memory and now I'd also--
John M. Harlan II: Would you -- would you say it was a fair reading of your Supreme Court opinion, the four who voted to sustain the conviction that they recognized that there was prejudice, that there was not an impartial jury but the rest of their decision on the ground that there was no such a crime under state law.
James E. Kennedy: No, I don't think that would be a fair statement of their position.
John M. Harlan II: I'm in page 570 where the majority opinion seems to say, however, the premise is not correct, that is that the jury was not im -- the grand jury was not impartial. Court says, “However, the premise is not correct unless, unless as the appellants argue our 19 -- our 1954, a grand jury statute requires the grand jury to be impartial and unfair. That seems to me to be implicitly recognizing not taking issue with the merits of the claim of prejudice, but resting the decision on the ground that it made no difference under state law.
James E. Kennedy: They rested it on that ground but my recollection of the opinion that they specifically found that there was no proof or no showing in the record that there was bias, but they said even so, it would not be a ground before that line to affirm. But, they also determined that there was not showing of prejudice in the record but that even if there were such a showing, it would not be sufficient and the other four tells that the publicity attendant upon it together with the method of examination of one particular witness compelled the conclusion that there was bias and prejudice involved in a grand jury proceeding and that dissent as it's confirmed by both sides is solely concerned with the grand jury proceedings and the question of whether there was prejudice around him and there was no disagreement indicated there with any of the determinations by the other four judges that the trial jury was there, that the trial was conducted properly and that a -- there was no error in the trial on the merits. And I'd also like to refer the court to counsel -- he says that the grand jury proceedings infected the trial for the reason that certain evidence adduced there was available in various ways. Of course that is to start with the purpose of the grand jury proceeding is to get this evidence, but also this evidence, the impeaching of the witness or testifying to admissions by the petitioner, any of these things that counsel refers to are equally available in other criminal cases by either the testimony of investigating police or testimony of persons present at preliminary hearing. Incidentally in King County, almost 95% of the criminal cases are -- have a preliminary hearing. It's very, very few. They are filed directly in the Superior Court, almost invariably in King County. There is a preliminary hearing on a criminal case in which case you'd have the identical situation at the trial in the merits in regard to things that transpired at the preliminary hearing as far as matters of evidence.
Earl Warren: Well, would you -- would you Mr. Kennedy, wouldn't you there have the protection of the court rule? Wouldn't you have an unbiased judge receiving the testimony and appraising it to see whether there was probable cause or see whether it was caused through malice or bias or something else? It -- that doesn't follow what you said, does it?
James E. Kennedy: Well, yes it does because the committee magistrate has no control over whether we file the information or not. As a matter of fact, except in an extreme case, he could possibly cause us to be compelled to file an information, but he can dismiss it and determine there's not probable cause and we can go right ahead and file directly anyhow.
Earl Warren: Yes, but he does have the right to dismiss the proceeding if there is a probable cause shown.
James E. Kennedy: But he can't affect the ultimate outcome at all.
Earl Warren: Well, he affects the ultimate outcome of that proceeding.
James E. Kennedy: Yes, he has the right to dismiss the -- his proceeding certainly. It can affect any right of the petitioners.
Earl Warren: And that's the invariable -- that's the invariable procedure that you follow, is it (Voice Overlap) --
James E. Kennedy: Almost invariable. Some cases -- most of the time, all -- I'd say 95% of the time we file it before a committee, justice of the peace and presiding committee magistrate and then sometimes the case is disposed off. There are -- sometimes it's bound over but we almost invariably have a preliminary hearing.
Earl Warren: How often would you say that a presiding magistrate dismisses a complaint on the grounds that there's no probable cause shown and then the district attorney files an information thereafter?
James E. Kennedy: Well --
Earl Warren: Do you know of any such cases?
James E. Kennedy: There are some, yes that are relatively recently. I can't name any off hand. It does happen. Normally, there isn't disagreement. There just normally isn't any big conflict there. The main reason cases get filed directly instead of having a preliminary hearing is when we don't want to disclose a lot of evidence to the defense. Actually, it works as a discovery procedure on behalf of the defense a good many times.
Earl Warren: Do you have a discovery procedure?
James E. Kennedy: No, no, only insofar as the preliminary hearing will operate that statute.
Earl Warren: No, but if you don't have a preliminary hearing and the district attorney just files an information, do you have any discovery?
James E. Kennedy: We have a -- we have to name witnesses, we have to give the counsel notice of all the witnesses we're going to call and in -- I've never heard of a court denying this motion. I rather think that under our law, defendant has the right to examine any confession made by a criminal defendant and as to any other evidence that the prosecution have is discretionary with the Superior Court as to whether we have to disclose it to the defendant or not upon proper motion made and they're quite liberal on that. I had several cases where I've had to make my entire file available to the defendant.
Earl Warren: Well, that's a considerable discovery?
James E. Kennedy: Yes, it's considered but it's discretion, there's no set procedure except to file a motion and the judge has almost complete discretion and just determines whether in this case he feels in fairness to the defendant, he should have --
Earl Warren: You don't have any such discovery where there's an indictment?
James E. Kennedy: Oh, yes. Yes, its -- there's no difference --
Earl Warren: The same thing?
James E. Kennedy: Oh, yes. There's no difference. I also like to refer to petitioner's complaint about the closing argument. He said that shows more of the infection of the grand jury injected by the prosecution into the trial on the merits.
Earl Warren: Yes.
James E. Kennedy: Now, he complains about certain language used by the deputy prosecutor which was in rebuttal argument. Now, I'd like to just call the Court's attention to a bit of language which the deputy prosecutor was answering there. At the record, page 308, this was Mr. Burdell's closing argument to the jury. One of the things you told me was that you could consider this case on its merits and that you would not be influenced, you would not be biased, you wouldn't be prejudiced by the rumors and the gossips in a frenzied, insane propaganda that could've been created only by somebody with the insanity of (Inaudible) has created about Mr. Beck. And further down that page, no matter what you told me, your minds must be subconsciously influenced by the tremendous amount of unfavorable publicity that has been circulated about Mr. Beck almost to the point of saturation of the public press in the radio, in the newspapers repeated and repeated and repeated the Nazi system. Further down that page, he tells the jury, “He should not be convicted because some group of United States Senators find it convenient all of a sudden to utilize the airwaves in the radio and the television and the newspapers to somehow make some political capital and make political gain.” Now, in 309 he says, “But nevertheless, Mr. Beck testified as he did before the grand jury, as he did before the grand jury without a lawyer, without a judge in the presence of four representatives of the prosecuting attorney” and further on, he says, “I wonder if some of you by now haven't discovered why it is important for people to take the Fifth Amendment. I used to won --
Earl Warren: What is that? I wonder what --
James E. Kennedy: I wonder if some of you by now haven't discovered why it is important for people to take the Fifth Amendment. I used to wonder about that myself. Further down the page, but when you go before a grand jury or a court and all you can do is answer the questions put to you by the prosecutors and you don't have an opportunity to say what you mean, you didn't have an opportunity to explain, at that point, the deputy prosecutor objected on bringing in all of these things outside the record and asked the counsel be admonished to confine his argument to the evidence before the jury.
John M. Harlan II: Mr. Kennedy, at what point in the trial or in the state court proceedings was the attack on the grand jury, constitution of the grand jury or the impartiality of the grand jury first made?
James E. Kennedy: It was approximately three months after the indictment.
John M. Harlan II: If the attack that's been made at the time of the trial, at the advent of the trial, under your law, could the prosecutor has had -- or supersede the grand jury indictment with --
James E. Kennedy: Yes.
John M. Harlan II: -- the information?
James E. Kennedy: Yes. Well, the prosecutor could've joined in the motion, had it set aside. On the other hand, he filed in information --
John M. Harlan II: The first attack was not made until after the trial?
James E. Kennedy: No, no. Three months after the indictment, they've heard the trial.
John M. Harlan II: After the indictment (Voice Overlap).
James E. Kennedy: It was timely made -- it's just not quibbled about in Washington about -- did they have to do it in three days after indictment or a week or something --
John M. Harlan II: Well, it was made before trial?
James E. Kennedy: Yes, it was made before trial but it was --
John M. Harlan II: Well, at what time, two months before trial.
James E. Kennedy: That would be approximately two months before trial.
Felix Frankfurter: Two months before trial.
James E. Kennedy: The only effect that could've had to dismiss it was if he could get an extra date for arraignment, there possibly be more motions, some reasons for getting further delay in the trial but it could not affect the status of the state to go ahead and try this case.
Earl Warren: You wouldn't have to start all over again and --
James E. Kennedy: No.
Earl Warren: -- and re-arraign him and do all those --
James E. Kennedy: No.
Earl Warren: And do all the things leading up to trial if he was --
James E. Kennedy: He'd have to be re-arraigned certainly.
Earl Warren: Yes.
James E. Kennedy: The arraignment --
Earl Warren: He would be entitled to a new trial date and --
James E. Kennedy: Yes.
Earl Warren: -- and so forth?
James E. Kennedy: Yes.
Earl Warren: Well then, it would actually be a dismissal of this proceeding and the institution of a new one that would go along just the same as any -- any new proceeding, wouldn't it?
James E. Kennedy: Yes. I think the trial date if it has been dismissed, three months after indictment when the motion was first interposed which would've been, I don't have the date at hand, but I recall it was three months. That would be August of -- I don't know if it would've affected the trial date or not. The cases are set by the presiding judge and I don't know whether he was given, I have no way -- I can only guess, but he gave it the same date it had anyhow or another date. And defendant is entitled to one day after arraignment to enter a plea and to interpose objections toward the indictment or information. Invariably they are granted much more than that if they requested, there was a -- with the exception that the court will not allow this delay to challenge the information on indictment to affect the orderly setting of the case for trial, but they're very liberal to give it all the time they can use in that area.
Felix Frankfurter: Mr. Kennedy, would the availability of starting state process by the way of information be good answer to the racial discrimination found grand jury indictment? I know you can --
James E. Kennedy: No.
Felix Frankfurter: -- differentiate that from other regions but to take a case, suppose some of the cases were disclosed, were filed at state law that there was available indictment by information. Would that give it an answer to this -- to the application of new doctrine?
James E. Kennedy: Well, I'm not trying -- I mean that question, I can perhaps --
Felix Frankfurter: I mean --
James E. Kennedy: -- explain my answer, I think it -- the state could make an answer if they wanted to dismiss their indictment and proceed by information.
Felix Frankfurter: I know that -- of course they could in this case have dismissed the indictment and filed an information and this case would never be here because he wouldn't have been tried under an indictment. My --
James E. Kennedy: At least, wouldn't be here on that issue.
Felix Frankfurter: Suppose you did the same things, suppose the same questions arose under the racial discrimination found indictment in a state in which the prosecutor, if the question has been raised or if he thought about it would dismiss the indictment bringing information, would that be a better answer?
James E. Kennedy: I don't think that it would.
Felix Frankfurter: Is that -- has it been done? This is all speculated whether even under this case, even this case, after all you could've dismissed the indictment when he objected in October, couldn't you, sua sponte? And said, “We'll avoid all these legal controversies, all the business that we just filed an information that cuts the ground from under. You could've done that.
James E. Kennedy: Yes, we could've.
Felix Frankfurter: But your argument is -- because you could've done it, and didn't, that shows that on the starting point of Mr. Justice Harlan made, the point is no good.
James E. Kennedy: Yes, it's -- I say it's no good for this reason, the complaint here, the petitioner's complaint in essence that he did not have an impartial accuser. Well, I filed quite a few cases, I don't think I've ever been impartial. I don't think there's a constitutional question involved of the fact that a case I had filed and biased by about that. I have -- I prejudged it, I think the man is guilty, I wouldn't file it and I am biased and I don't think that that violates anybody's constitutional right and that's what petitioner in essence is complaining about here. He did not have an impartial accuser. Now, in the race cases that Your Honor refers to, the -- that I think it -- those are best analyzed by Mr. Justice Jackson's dissent where he points out as a disciplinary proceeding and it's the only practicable way in fact of enforcing these rights that these certain states cannot discriminate against these people or they're going to have to go do it all over again because its --
Felix Frankfurter: Mr. Kennedy, I -- as my concurring opinion in that case showed, I had sympathy with his argument as a matter of principle as we say, that the laws in dating that (Inaudible) had -- the decision of this Court had been otherwise and no use of -- dealing with this problem by saying that Justice Jackson's dissent is persuasive.
James E. Kennedy: I say it -- I think they correctly analyzed the basis for the decision and why it is -- I believe this Court will adhere to those because it is -- as much as anything --
Felix Frankfurter: The fact of the matter is in those cases, the fact of the matter is that an otherwise invulnerable to trial and conviction is nullified because the grand jury was found to had a vice, isn't that right? That's the upshot.
James E. Kennedy: Well, I don't think that my -- I see my time is up, but I don't think that's the holding in those race cases. I think that its limited to state action which constitutes racial discrimination and therefore state action is (Voice Overlap) --
Potter Stewart: Mr. Kennedy, before you sit down, I have one question, a little difference on it if I may. As I read the two opinions in your Supreme Court, either one grounds it's reasoning in any way on the Unites States Constitution --
James E. Kennedy: No, it has never been a basis for any decision in the lower courts except to the extent that it was raised by petitioner of course at every stage of the proceedings --
Potter Stewart: Well that --
James E. Kennedy: -- but the court has never based its decision on that.
Potter Stewart: Never based -- never made this constitution --
James E. Kennedy: Yes. It never even saw fit to comment on it because apparently there is actually in fact not a federal question here.
Potter Stewart: Well now (Voice Overlap) --
James E. Kennedy: (Voice Overlap) --
Potter Stewart: My next question going to be, you do concede that the petitioner has raised this constitutional question at every stage of the proceedings, do you?
James E. Kennedy: Oh, yes, I concede (Inaudible) particular record in that regard.
Potter Stewart: But you agree with me that it's not been decided by the state court.
James E. Kennedy: No, it hasn't.
Earl Warren: Very well.